UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2011 Commission File Number33-16531-D INTERNATIONAL AUTOMATED SYSTEMS, INC. (Exact name of registrant as specified in its charter) Utah 87-0447580 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 326 North SR 198, Salem, Utah 84653 (Address of principal executive offices, including zip code) (801) 423-8132 (Registrant’s telephone number, including area code) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding as of May 3, 2011 Common Stock, no par value 46,971,797 shares INTERNATIONAL AUTOMATED SYSTEMS, INC. (A Development Stage Company) TABLEOF CONTENTS PART I – FINANCIAL INFORMATION Item 1: Financial Statements Condensed Balance Sheets As of March 31, 2011 (unaudited) and June 30, 2010 (audited) 1 Unaudited Condensed Statements of Operations For the three and nine months ended March 31, 2011 and 2010 and for the Period from September 26, 1986 (Date of Inception) through March 31, 2011 2 Unaudited Condensed Statements of Cash Flows For the nine months ended March 31, 2011 and 2010 and for the Period from September 26, 1986 (Date of Inception) through March 31, 2011 3 Notes to Unaudited Condensed Financial Statements 4 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 4:Controls and Procedures 9 PART II – OTHER INFORMATION Item 1:Legal Proceedings 9 Item 2:Unregistered Sales of Securities and Use of Proceeds 9 Item 3:Defaults Upon Senior Securities 9 Item 4:Reserved 9 Item 5:Other Information 9 Item 6:Exhibits 10 Signatures 10 INTERNATIONAL AUTOMATED SYSTEMS, INC. (A Development Stage Company) Condensed Balance Sheets March 31, June 30, (unaudited) (audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Alternate solar energy systems Property and Equipment, net of accumulated depreciation of $436,650 and $372,457, respectively Patents, net of accumulated amortization of $30,710 and $26,474, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Related party payable Customer deposits Notes payable-current portion Total Current Liabilities Long-term notes payable TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, Class A, no par value; 22,000,000 shares authorized, 5,400,000 and 4,400,000 shares issued and outstanding, respectively Preferred stock, Class B, no par value, 3,000,000 shares authorized, 300,000 shares issued and outstanding - - Common stock, no par value, 225,000,000 shares authorized,42,239,072 and 37,037,153 issued and outstanding, net of 3,922,725 and 3,538,118 shares held in escrow account, respectively Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to condensed financial statements. 1 INTERNATIONAL AUTOMATED SYSTEMS, INC. (A Development Stage Company) Unaudited Condensed Statements of Operations For the Period From Inception For the Three Months Ended For the Nine Months Ended (September 26, March 31, March 31, 1986) Through March 31, 2011 Revenues Sales $
